     Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 1 of 25. PageID #: 1751




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


      LAMAR A. WASHINGTON,                         )   CASE NO. 1:19-CV-02399

             Plaintiff,                            )
                                                   )
                     v.                            )   MAGISTRATE JUDGE DAVID A. RUIZ
                                                   )
      ANDREW SAUL,                                 )
          Comm’r of Soc. Sec.,                     )   MEMORANDUM OPINION AND ORDER
                                                   )
      Defendant.                                   )



       Plaintiff, Lamar A. Washington (Plaintiff), challenges the final decision of Defendant

Andrew Saul, Commissioner of Social Security (Commissioner), denying his application for

Supplemental Security Income (SSI) under Title XVI of the Social Security Act, 42 U.S.C. §§1381

et seq. (Act). This court has jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the

undersigned United States Magistrate Judge pursuant to the consent of the parties. (R. 13). For the

reasons set forth below, the Commissioner’s final decision is AFFIRMED.

I.     Procedural History

       Plaintiff applied for SSI on August 4, 2015, alleging a disability onset date of July 11,

2015. (R. 12, Transcript (Tr.) 11). The application was denied initially and upon reconsideration,

and Plaintiff requested a hearing before an Administrative Law Judge (ALJ). (Tr. 11). Plaintiff

participated in the hearing on November 25, 2017, was represented by counsel, and testified. (Tr.

26-50). Plaintiff appealed the subsequent ALJ decision to federal court and the court remanded for

further administrative proceedings, on November 19, 2018. (Tr. 833).
      Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 2 of 25. PageID #: 1752




         In the interim, on July 2, 2018, Plaintiff filed a new application for SSI. (Tr. 975-977). On

March 8, 2019, the Appeals Council (AC), noting the federal court’s remand, ordered the new

application consolidated with the earlier claim and remanded the matter to the ALJ. (Tr. 850-51).

The AC determined that the ALJ insufficiently evaluated the opinion of Dr. Kong Kwon,

Plaintiff’s treating physician. (Tr. 850). The AC instructed the ALJ to “[g]ive further consideration

to [Plaintiff’s] maximum residual functional capacity during the entire period at issue and provide

rationale with specific reference to evidence of record in support of assessed limitations,” and to

explain the weight given to such opinions. (Tr. 851). The AC further instructed that, if necessary,

the ALJ should obtain supplemental evidence from a VE to clarify the effect of the assessed

limitations on the claimant’s occupational base, and the assessment shall reflect that specific

capacity/limitations established by the record as a whole. (Tr. 851).

         The ALJ conducted a supplemental hearing on July 18, 2019, during which Plaintiff was

represented by counsel and testified. (Tr. 781-95). A vocational expert also testified. Id. On August

7, 2019, the ALJ denied Plaintiff’s claims. (Tr. 762-80).

         The ALJ’s decision became the Commissioner’s final decision, on October 7,2019, sixty-

one days thereafter. 20 C.F.R. § 404.984(a), (c), (d). Plaintiff filed a complaint challenging the

Commissioner’s final decision on October 15, 2019, (R. 1), and the parties have completed

briefing. (R. 15, 16). Plaintiff asserts that the ALJ failed to properly evaluate the medical opinions

consistent with SSA regulations, policy and Sixth Circuit precedent. (R. 15, PageID # 1704).

II.      Evidence
         A.    Relevant Medical Evidence 1
               1.    Treatment Records


1
    The recitation of the evidence is not intended to be exhaustive. It includes only those portions


                                                  2
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 3 of 25. PageID #: 1753




       On July 9, 2015, Plaintiff went to the emergency room reporting suicidal ideation. (Tr. 441).

He reported that he had been depressed for several years and felt hopeless. Id. He reported hearing

voices urging him to harm himself. Id. Plaintiff was medically boarded while waiting for psychiatric

bed to become available. (Tr. 446). On July 11, 2015, he was admitted to Geriatric psychiatry on an

involuntary basis for depression and suicidal behavior and ideation. (Tr. 432, 446). Plaintiff related

his depression to head trauma at the age of 21. (Tr. 446). He experienced four different auditory

hallucinations of unfamiliar voices telling him he was worthless and to harm himself. Id. He had

nightmares of monsters trying to steal his soul and thought Satan was trying to possess him. Id.

During his hospital stay, with treatment, Plaintiff became more social and his hallucinations and

depression decreased significantly. (Tr. 446-47). The treatment team felt Plaintiff met the criteria

for schizoaffective disorder. (Tr. 446-7). Plaintiff was discharged on July 22, 2015. (Tr. 447). At

discharge, Plaintiff’s mood was rated at 5 out of 10 for depression and his affect was appropriate

at times. Id. He was referred to Dr. Kwon for a psychiatric follow-up. (Tr. 448).

       On August 11, 2015, Plaintiff visited psychiatrist Dr. Kwon and reported a history of

auditory hallucinations as well as incarceration for drug possession and domestic violence. (Tr.

529). Dr. Kwon completed an adult psychological evaluation, noting Plaintiff’s history of auditory

hallucinations, paranoid thoughts, and depression. Id. Plaintiff reported depressed mood, frequent

anxiety attacks, racing thought with poor concentration, sleeping issues, irritability and anger

management problems, chronic suicidal thoughts and auditory hallucinations and persecutory

delusions. (Tr. 529). Plaintiff reported that due to poor concentration he had difficulty holding a

job. Id. Dr. Kwon diagnosed schizoaffective disorder with depression, anxiety, auditory and


of the record cited by the parties in their briefs and also deemed relevant by the court to the
assignments of error raised.


                                                  3
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 4 of 25. PageID #: 1754




persecutory delusions (Tr. 531). Dr. Kwon adjusted Plaintiff’s medications. (Tr. 531-32).

       On October 15, 2015, Plaintiff began therapy with Alexander D’Rain, LSW and reported

ongoing auditory hallucinations and symptoms of anxiety due to those hallucinations telling him

to hurt himself. (Tr. 554). On October 26, 2015, Plaintiff followed up with Dr. Kwon. (Tr. 559).

Plaintiff denied suicidal and paranoid thought but reported that he still heard voices and felt

depressed. Id. Dr. Kwon adjusted Plaintiff’s medications. Id.

       In December, Plaintiff reported that he was doing well on his medications, but he still heard

the voices at times. (Tr. 566). However, he could cope with the voices by listening to music and

other distraction methods. Id.

       On January 4, 2016, Plaintiff reported to Dr. Kwon that he was still experiencing auditory

hallucination and depression. (Tr. 575). He also reported that he was doing better after his

medication increase. Id. Plaintiff told his caseworker that his hallucinations had decreased, but he

still sometimes heard murmuring. Id.

       On March 7, 2016, Plaintiff reported to Dr. Kwon that his auditory hallucinations had

diminished. (Tr. 661). Dr. Kwon adjusted Plaintiff’s medications. Id. Plaintiff reported ongoing

auditory and visual hallucinations to his caseworker. (Tr. 639). In May 2016, Plaintiff reported to

Dr. Kwon that he had no new problems, but occasionally had upset stomach, auditory

hallucinations, and paranoid thoughts. (Tr. 663). Plaintiff indicated that he was sad, depressed, and

unmotivated. Id. Plaintiff denied suicidal thoughts and side effects from his medications. Id. Dr.

Kwon prescribed additional medication. Id.

       In August 2016, Plaintiff reported to Dr. Kwon that he was feeling better, but still hearing

voices and seeing visions with paranoid thoughts and sleep problems. (Tr. 665). Dr. Kwon

observed that Plaintiff was neither agitated nor distressed. Id. Plaintiff continued to have ongoing


                                                 4
      Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 5 of 25. PageID #: 1755




auditory hallucinations through November 2016. (Tr. 647; 649; 651; 667). In February 2017,

Plaintiff told Dr. Kwon that he was doing okay, but the hallucinations continued. (Tr. 669). Dr.

Kwon noted that Plaintiff was pleasant, not agitated or in distress, and interacted appropriately.

Id.

        In June 2017, Plaintiff was informed that his counselor was leaving the agency and he was

being placed with a new counselor. (Tr. 1263). He met with his new caseworker, Kelly King, LSW,

on June 9, 2017, and reported that he was still hearing voices. (Tr. 1288). Plaintiff treated with Dr.

Kwon in July 2017, and reported that he was still depressed, and the hallucinations persisted. (Tr.

1291). In October 2017, Dr. Kwon increased Plaintiff’s medications. (Tr. 1294).

        In April 2018, Plaintiff told Dr. Kwon that his mood had improved, and his psychotic

symptoms were diminished. (Tr. 1303). Plaintiff reported occasional hallucinations and paranoid

thoughts. Id.

        In July 2018, Dr. Kwon noted that Plaintiff was compliant with his follow-up appointments

and medications; and that with medications and supportive therapy, Plaintiff’s “psychotic

symptoms have diminished and his mood improved.” (Tr. 1309). Dr. Kwon observed that Plaintiff

was well oriented, not agitated or irritable, and interacted appropriately. (Tr. 1310-11). Plaintiff

had fair attention and concentration; was depressed but not anxious; had constricted affect, linear

thought processes with tight associations, fair functional knowledge, hallucinations and paranoid

thoughts; presented with fair judgment and insight; and his memory was not impaired. (Tr. 1311).

        In January 2019, Dr. Kwon noted that with medication Plaintiff’s “mood remain[ed] stable

and there are no active psychotic symptoms.” (Tr. 1619). Dr. Kwon observed that Plaintiff was

fully oriented, interacted appropriately, had fair attention and concentration, was depressed but not

anxious, had constricted affect, and his speech was clear and coherent. (Tr. 1620). Plaintiff’s


                                                  5
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 6 of 25. PageID #: 1756




thought processes were linear, his associations were tight, his fund of knowledge was fair, he

reported hallucinations and paranoid thoughts, his judgment and insight were fair, and his memory

was not impaired. (Tr. 1620-21). Similarly, in April 2019, Dr. Kwon noted that Plaintiff’s attention

and concentration were “fairly sustained,” his mood was “not as depressed or anxious,” and his

affect was “congruent.” (Tr. 1627-28). Plaintiff’s speech remained normal, his thought processes

linear, and his memory unimpaired. Id. Notably, Dr. Kwon observed that Plaintiff had no

hallucinations or delusions. (Tr. 1628).

               2.      Medical Opinions Concerning Plaintiff’s Functional Limitations

       State Agency medical consultants Cynthia Waggoner, Psy. D., and Juliette Savitscus,

Ph.D., reviewed Plaintiff’s treatment records. (Tr. 52-61, 63-72). In November 2015, Dr.

Waggoner opined that Plaintiff’s concentration and pace were variable, so he “[m]ay need some

flexibility in terms of time limits and production standards.” (Tr. 58). She explained that Plaintiff

could “interact briefly and occasionally in situations that do not require more than superficial

contact, resolving conflicts or persuading others to follow demands.” (Tr. 59). She also explained

that Plaintiff could “adapt to a setting in which duties are routine and predictable” and that changes

should be well-explained and introduced slowly.” Id. In February 2016, Dr. Savitscus agreed with

Dr. Waggoner’s opinion. (Tr. 69-70).

       On January 4, 2016, Dr. Kwon completed a check box opinion Mental Impairment

Questionnaire. (Tr. 610-11). He noted that he had been treating Plaintiff every two months for

schizoaffective disorder. (Tr. 610). He prescribed Abilify, Depakote and Prozac. Id. The doctor

indicated the clinical findings that demonstrate the severity of Plaintiff’s impairments and

symptoms include auditory hallucinations, impaired concentration and depression. Id. Dr. Kwon




                                                  6
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 7 of 25. PageID #: 1757




opined Plaintiff prognosis is guarded. Id. The doctor indicated that Plaintiff’s functioning was

limited, but with satisfactory performance in the areas of:

         •   Work in coordination with or in proximity to others without being distracted by them
         •   Interact appropriately with the general public
         •   Ask simple question or request assistance
         •   Maintain socially appropriate behavior and adhere to basic standards of neatness and
             cleanliness

(Tr. 610-11).

       Dr. Kwon indicated that Plaintiff was seriously limited but not precluded from functioning

in the following areas:

         •   Carry out very short and simple instructions
         •   Carry out detailed instructions
         •   Maintain attention and concentration for extended periods
         •   Perform activities within a schedule
         •   Manage regular attendance and be punctual within customary tolerances
         •   Sustain in ordinary routine without special supervision
         •   Complete a normal workday and workweek without interruptions from
             psychologically based symptoms
         •   Perform at a consistent pace without an unreasonable number and length of rest periods
         •   Remember locations and work-like procedures
         •   Understand and remember very short and simple instructions
         •   Understand and remember detailed instructions
         •   Accept instructions and respond appropriately to criticism from supervisors
         •   Get along with coworkers or peers without distracting them or exhibiting behavioral
             extremes
         •   Respond appropriately to changes in the work setting
         •   Be aware of normal hazards and take appropriate precautions
         •   Set realistic goals or make plans independently

       Dr. Kwon opined that Plaintiff would miss three to five days of work per week and be off

task 50 percent of the time. (Tr. 611).

       On March 21, 2017, Dr. Kwon completed a second Mental Impairment Questionnaire. (Tr.

671). He noted that he had been treating Plaintiff every three months for 20 to 30 minutes for




                                                 7
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 8 of 25. PageID #: 1758




schizoaffective disorder. Id. He continued to prescribe Abilify, Depakote and Prozac, and added

Seroquel since his last questionnaire. Id. Dr. Kwon indicated the clinical findings that demonstrate

the severity of Plaintiff’s impairments and symptoms include auditory and visual hallucinations

and paranoid thoughts. Id. Dr. Kwon indicated that Plaintiff was seriously limited, but not

precluded from functioning in the areas of:

             •   Sustain an ordinary routine without special supervision
             •   Remember locations and work-like procedures
             •   Understand and remember very short and simple instructions
             •   Ask simple questions or request assistance
             •   Respond appropriately to changes in the work setting
             •   Be aware of normal hazards and take appropriate precautions

(Tr. 671-72). In addition, Dr. Kwon assessed that Plaintiff was unable to meet competitive

standards in the following areas:

             •   Carry out very short and simple instructions
             •   Carry out detailed instructions
             •   Maintain attention and concentration for extended periods
             •   Perform activities within a schedule
             •   Manage regular attendance and be punctual within customary tolerances
             •   Work in coordination with or in proximity to others without being distracted by
                 them
             •   Complete a normal workday and workweek without interruptions from
                 psychologically based symptoms
             •   Perform at a consistent pace without an unreasonable number and length of rest
                 periods
             •   Understand and remember detailed instructions
             •   Interact appropriately with the general public
             •   Maintain socially appropriate behavior and adhere to basic standards of neatness
                 and cleanliness
             •   Set realistic goals or make plans independently of others

(Tr. 671-72). Further, Dr. Kwon indicated that Plaintiff had no useful ability to function in the

following:

             •   Accept instructions and respond appropriately to criticism from supervisors



                                                 8
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 9 of 25. PageID #: 1759




              •    Get along with coworkers or peers without distracting them or exhibiting
                   behavioral extremes.

(Tr. 672). He opined that Plaintiff would miss three days of work per week and be off task 50

percent of the time. Id.

        In August 2018, Dr. Waggoner again reviewed Plaintiff’s records in reference to his

subsequent SSI application, including his updated medical information. (Tr. 827-29). Dr.

Waggoner updated her opinion to indicate that Plaintiff could perform routine, predictable, goal-

oriented work, but could not work at a production rate pace. (Tr. 828). She opined that Plaintiff

could occasionally interact with supervisors, coworkers, and the public if that interaction was

limited to speaking and signaling. Id. Plaintiff could perform routine and predictable work in a

setting where changes were well explained and introduced slowly. Id.

        In December 2018, psychologist Jennifer Swain, Psy. D., reviewed Plaintiff’s medical

records from 2017 and 2018. (Tr. 836-46). Dr. Swain agreed with Dr. Waggoner’s opinion. (Tr.

844).

        Dr. Kwon submitted a third opinion in July 2019, stating that he affirmed his March 2017

opinion. (Tr. 1634).

        B.        Relevant Hearing Testimony
                  1.    2017 Hearing

        At the November 25, 2017 hearing, Plaintiff testified as follows:

        •    He obtained a GED after leaving school in tenth grade due to issues with
             concentration and paranoia. (Tr. 32). His last job was in his 20s, at a fast-food
             restaurant. His employment ended due to attendance and paranoia issues. (Tr.
             33). He expressed difficulty maintaining a relationship. Id.

        •    Plaintiff has been on medication since attempting self-harm in 2015, although
             the medication causes some stomach issues. (Tr. 35-36). Despite medication,
             he still gets depressed and experiences audio hallucinations. (Tr. 36). Before


                                                  9
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 10 of 25. PageID #: 1760




           medication, he heard voices at least three or four times a day, but it decreased
           to one to two times a day after he started the medication. Id. He still experiences
           suicidal ideation, but a family member calms him. Id. He tries to be around
           others, otherwise he hears voices and is scared to be alone. (Tr. 36).

       •   He listens to music to help alleviate audio hallucinations. (Tr. 37). He watches
           TV, but still has internal conversations. (Tr. 44). He has trouble falling asleep
           and is tired during the day. (Tr. 44).

       •   He was seeing a counselor at Connects Us, although he expected to be assigned
           a new counselor. (Tr. 36-37). He saw the counselor weekly and his psychiatrist
           monthly. (Tr. 37).

       •   He does not believe he can work eight hours a day, five days a week. (Tr. 38).
           He avoids people, experiences paranoia and creates excuses to leave. (Tr. 38-
           39). He does not believe he can complete a job application because he could
           not concentrate or focus. (Tr. 43).

       At the 2017 hearing, a vocational expert (VE) listed Plaintiff’s prior work as fast-food

worker, 311.472-010, light, SVP 2; and labor salvage, 929.687-022, medium, SVP 2. (Tr. 47). The

ALJ presented the following hypothetical question to the VE:

       I would like you to further assume that this individual can work at all exertional
       levels; can perform routine and predictable work in a setting where changes are
       well explained and introduced slowly; can perform goal oriented work, but cannot
       work at a production rate pace; and can briefly and occasionally interact with
       supervisors, coworkers and the public if that interaction is limited to speaking and
       signaling as it is defined in the SCO; can this person perform Mr. Washington’s
       past work?

(Tr. 48). The VE testified that this hypothetical person could do the labor salvage position, but not

the fast-food work. Id. The VE further stated that this hypothetical person could also perform the

positions as a store laborer, an industrial cleaner, and a hospital cleaner. Id. The ALJ then asked

the VE to consider the hypothetical with the added limitation that the person would be off task

20% of the time. Id. The VE testified that this person could not perform Plaintiff’s past work or

any other work in the economy. Id. The VE further testified that an individual that would be absent




                                                 10
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 11 of 25. PageID #: 1761




two times a month on an ongoing basis could not perform Plaintiff’s past work or any work in the

economy. (Tr. 49). In response to a question from Plaintiff’s counsel, the VE testified that an

individual that “wasn’t like other employees in the sense that they would need flexibility in terms

of time limits and production standards,” would require a special accommodation, which would

lead to off task time. (Tr. 50-51).

               2.      The 2019 Hearing

       At the July 18, 2019 hearing, Plaintiff testified as follows:

       •   He has not worked since the 2017 hearing. (Tr. 787). He explained that he is
           disabled because he cannot concentrate, focus or be around people due to audio
           hallucinations. Id.

       •   He sees a psychiatrist and takes medication, which reduces but does not
           eliminate the audio hallucinations. (Tr. 788). Music helps alleviate the voices
           he hears, but they still cause him paranoia. (Tr. 789). Medication has kept him
           from getting worse, since his 2017 hearing, and he expressed concern he could
           not function without it. (Tr. 790).

       During the 2019 hearing, the ALJ posed the following hypothetical question to the VE:

       In this hypothetical, I’d like you to assume a person of the Claimant’s age,
       education and work history. In addition, the work does not require more than
       superficial interaction, meaning that it does not require negotiated with, instructing,
       persuading or directing the work of others? Could this person perform Mr.
       Washington’s past work?

Id. The VE testified that this hypothetical person could perform Plaintiff’s past work. (Tr. 790-

91). The VE further stated that this hypothetical person could also perform the positions as a

garment sorter, cleaner II, and classifier in the laundry and related fields. (Tr. 791). The ALJ then

asked the VE to consider the hypothetical with the added limitation that the person would be off

task 20% of the time. Id. The VE testified that this person could not perform Plaintiff’s past work

or any other work in the economy. (Tr. 791-92). The VE further testified that an individual that




                                                 11
       Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 12 of 25. PageID #: 1762




would be absent two times a month on an ongoing basis could not perform Plaintiff’s past work or

any work in the economy. (Tr. 792). In response to a question from Plaintiff’s counsel, the VE

testified that an individual that “required flexibility on an ongoing basis” in terms of time limits

and production standards, would require a special accommodation. (Tr. 792-93). The VE verified

that an individual that needed to work in an isolated environment would require an

accommodation, and that he was unaware of any unskilled positions available providing an

isolated work environment. (Tr. 793).

III.      Disability Standard

          A claimant is entitled to receive benefits under the Social Security Act when he establishes

disability within the meaning of the Act. 20 C.F.R. § 404.1505 & 416.905; Kirk v. Sec’y of Health

& Human Servs., 667 F.2d 524 (6th Cir. 1981). A claimant is considered disabled when he cannot

perform “substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 20 C.F.R. §§ 404.1505(a) and 416.905(a);

404.1509 and 416.909(a).

          The Commissioner determines whether a claimant is disabled by way of a five-stage

process. 20 C.F.R. § 404.1520(a)(4); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First,

the claimant must demonstrate that she is not currently engaged in “substantial gainful activity” at

the time he seeks disability benefits. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

claimant must show that he suffers from a medically determinable “severe impairment” or

combination of impairments in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)

and 416.920(c). A “severe impairment” is one that “significantly limits ... physical or mental ability

to do basic work activities.” Abbott, 905 F.2d at 923. Third, if the claimant is not performing


                                                  12
      Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 13 of 25. PageID #: 1763




substantial gainful activity, has a severe impairment (or combination of impairments) that is

expected to last for at least twelve months, and the impairment(s) meets a listed impairment, the

claimant is presumed to be disabled regardless of age, education or work experience. 20 C.F.R. §§

404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment(s) does not prevent him from

doing past relevant work, the claimant is not disabled. 20 C.F.R. §§ 404.1520(e)-(f) and

416.920(e)-(f). For the fifth and final step, even if the claimant’s impairment(s) does prevent him

from doing past relevant work, if other work exists in the national economy that the claimant can

perform, the claimant is not disabled. 20 C.F.R. §§ 404.1520(g) and 416.920(g), 404.1560(c).


IV.      Summary of the ALJ’s Decision

         The ALJ made the following findings of fact and conclusions of law:

1. The claimant has not engaged in substantial gainful activity since August 14, 2015, the
   application date (20 CFR 416.971 et seq.).

2. The claimant has the following severe impairment: schizoaffective disorder (20 CFR
   416.920(c)).

3. The claimant does not have an impairment or combination of impairments that meets
   or medically equals the severity of one of the listed impairments in 20 CFR Part 404,
   Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

4. After careful consideration of the entire record, I find that the claimant has the residual
   functional capacity to perform a full range of work at all exertional levels but with the
   following nonexertional limitations: Can tolerate a routine work setting with changes
   that [are] explained in advance; can respond appropriately to supervisors, coworkers,
   and work situations if the tasks performed are goal-oriented, but not at a production
   rate pace, and the work does not require more than superficial interaction, meaning that
   it does not require negotiating with, instructing, persuading, or directing the work of
   others.

5. The claimant is capable of performing past relevant work as a salvage worker. This
   work does not require the performance of work-related activities precluded by the
   claimant’s residual functional capacity (20 CFR 416.965).

6. The claimant has not been under a disability, as defined in the Social Security Act,


                                                 13
     Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 14 of 25. PageID #: 1764




     since August 14, 2015, the date his first application was filed (20 CFR 416.920(f)).

(Tr. 767-773).


V.      Law and Analysis
        A.    Standard of Review

        Judicial review of the Commissioner’s decision is limited to determining whether it is

supported by substantial evidence and was made pursuant to proper legal standards. Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). Review must be based on the record as a

whole. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may look into

any evidence in the record to determine if the ALJ’s decision is supported by substantial evidence,

regardless of whether it has actually been cited by the ALJ. Id. However, the court does not review

the evidence de novo, make credibility determinations, or weigh the evidence. Brainard v. Sec’y

of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

        The Commissioner’s conclusions must be affirmed absent a determination that the ALJ

failed to apply the correct legal standards or made findings of fact unsupported by substantial

evidence in the record. White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial

evidence is more than a scintilla of evidence but less than a preponderance and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. Brainard, 889

F.2d at 681. A decision supported by substantial evidence will not be overturned even though

substantial evidence supports the opposite conclusion. Ealy, 594 F.3d at 512.

        B.       Plaintiff’s Assignments of Error

        Plaintiff contends that the ALJ erred by failing to properly evaluate the medical opinions

consistent with the regulations, Agency policy and Sixth Circuit precedent. Specifically, Plaintiff




                                                 14
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 15 of 25. PageID #: 1765




asserts that the ALJ failed to explain why he did not include the limitations set forth in the 2015

and 2016 opinions of State Agency medical consultants in the residual functional capacity

assessment (RFC), (R. 15, PageID# 1718), and failed to provide sufficient reasons for rejecting

the limitations opined by Dr. Kwon (R. 15, PageID # 1722).

               1.      The ALJ’s Mental Residual Functional Capacity Assessment

       Plaintiff argues that the RFC determination is not supported by substantial evidence

because the ALJ did not include all the limitations assessed by the State Agency consultants,

despite ostensibly assigning those opinions great weight. (R. 15, PageID# 1718). Specifically,

Plaintiff contends that the ALJ failed to analyze the 2015 and 2016 State Agency opinions as

evidenced by the fact that the ultimate RFC findings failed to include “critical limitations opined

by both consultants.” (R. 15, PageID# 1718). Plaintiff asserts that “it cannot be disputed that both

of the physicians opined Plaintiff may need some flexibility in terms of time limits and production

standards.” (R. 15, PageID# 1718-19).

       The Commissioner responds that the RFC not only included the limitations assessed by the

State Agency consultants, it used more restrictive language than the opinions suggested. “Rather

than find that Plaintiff could sometimes maintain production rate pace, and sometimes not, thus

necessitating flexibility, the ALJ instead restricted Plaintiff to jobs that did not require production

rate pace at all.” (R. 16, PageID# 1744-45). Further, the Commissioner argues that in his 2019

decision, the ALJ referred to his 2017 decision, wherein he discussed these opinions. (R. 16,

PageID# 1737, citing Tr. 770). Specifically, in his 2019 decision, the ALJ stated “[r]elevantly, the

residual functional capacity I have found is the same that was found in the Decision I issued

previously on September 12, 2017 (Ex. 5A). I see no reason to change or amend the residual




                                                  15
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 16 of 25. PageID #: 1766




functional capacity. Importantly, as noted above, the claimant filed a subsequent Title XVI

application on June 1, 2018. After reviewing the evidence of record, the state agency consultants

also adopted the residual functional capacity of my first Decision (Ex. 10A).” (Tr. 770-771).

       The RFC is an indication of an individual’s work-related abilities despite their limitations.

See 20 C.F.R. § 404.1545(a). 2 The ALJ bears the responsibility for assessing a claimant’s RFC,

based on the relevant evidence. See 20 C.F.R. § 404.1546(c). The ALJ’s hypothetical questioning

to a vocational expert during an administrative hearing must precisely and comprehensively set

forth every physical and mental impairment that the ALJ accepts as true and significant. See Varley

v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987). Where the hypothetical

question is supported by evidence in the record, it need not reflect unsubstantiated allegations by

the claimant. See Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990).

       In addition, testimony from a vocational expert—in response to a hypothetical question

may constitute substantial evidence that a claimant retains the ability to perform specific jobs, so

long as the hypothetical question accurately accounts for a claimant’s physical and mental

impairments. See, e.g., Pasco v. Comm’r of Soc. Sec., 137 Fed. App’x 828, 845 (6th Cir. 2005)

(citing Varley, 820 F.2d at 779)). However, “[t]he rule that a hypothetical question must

incorporate all of the claimant’s physical and mental limitations does not divest the ALJ of his or

her obligation to assess credibility and determine the facts.” Griffeth v. Comm’r of Soc. Sec., 217



2
  Moreover, a claimant’s RFC is not a medical opinion, but an administrative determination
reserved to the Commissioner, and “[i]f the treating physician instead submits an opinion on an
issue reserved to the Commissioner—such as whether the claimant is disabled, unable to work,
the claimant’s RFC, or the application of vocational factors—his decision need only ‘explain the
consideration given to the treating source’s opinion.” Curler v. Comm’r of Soc. Sec., 561 Fed.
App’x 464, 471 (6th Cir. 2014) (emphasis added) (quoting Johnson v. Comm’r of Soc. Sec., 535
Fed. App’x. 498, 505 (6th Cir. 2013) (internal citations omitted)).


                                                16
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 17 of 25. PageID #: 1767




Fed. App’x 425, 429 (6th Cir. 2007) (quoting Redfield v. Comm’r of Soc. Sec., 366 F. Supp.2d

489, 497 (E.D. Mich. 2005)). In other words, when an ALJ presents hypothetical question(s) to

the VE, the ALJ is required to incorporate only those limitations that have been accepted as

credible. Griffeth, 217 Fed. App’x at 429 (citing Casey v. Sec’y of Health & Human Servs., 987

F.2d 1230, 1235 (6th Cir. 1993)); Stanley v. Sec’y of Health & Human Servs., 39 F.3d 115, 118-

19 (6th Cir. 1994)); Elliott v. Comm’r of Soc. Sec., No. 1:09cv2260, 2011 WL 400101 (N.D. Ohio,

Jan. 11, 2011) (Armstrong, M.J.) (citing Gant v. Comm’r of Soc. Sec., 372 Fed. App’x 582 (6th

Cir. 2010)) (same), adopted by 2011 WL 441518 (Feb. 4, 2011) (Gaughan, J).

       Specifically, Plaintiff asserts that in their 2015 and 2016 opinions both State Agency

psychologists Dr. Waggoner and Dr. Savitscus opined, “Concentration and pace variable. May

need some flexibility in terms of time limits and production standards.” (Tr. 58, 70). Plaintiff points

to the VE’s testimony, during the 2017 hearing, wherein he confirmed a special accommodation

would be required if someone needed flexibility regarding time limits and production standards.

(R. 15, PageID# 1719, citing Tr. 49). However, this was in response to Plaintiff’s counsel’s

questioning. The ALJ’s hypothetical to the VE asked him to consider an individual that, among

other limitations, “cannot work at a production rate pace.” (Tr. 48). The VE testified that such an

individual could perform Plaintiff’s past work in labor and salvage, but not fast-food worker. (Tr.

48). He could also perform the tasks of laborer, industrial cleaner, and hospital cleaner. (Tr. 48).

Such a limitation does not require an accommodation.

       The ALJ concluded that Plaintiff had “the residual functional capacity to perform a full

range of work at all exertional levels but with the following nonexertional limitations: Can tolerate

a routine work setting with changes that are explained in advance; can respond appropriately to

supervisors, coworkers, and work situations if the tasks performed are goal-oriented, but not at a


                                                  17
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 18 of 25. PageID #: 1768




production rate pace, and the work does not require more than superficial interaction, meaning that

it does not require negotiating with, instructing, persuading, or directing the work of others.” (Tr.

770).

        Plaintiff further asserts that the ALJ’s ultimate RFC finding did not incorporate the

limitations set by Dr. Waggoner and Dr. Savitscus despite assigning great weight to their opinions,

as noted in the 2017 decision and referenced in the 2019 decision. (R. 15, PageID# 1718, citing

Tr. 17; see also, Tr. 770). An ALJ is not required to discuss every piece of evidence in the record

to support his decision, but she must explain why she did not include the limitations from an

opinion of a medical source in her determination of the claimant’s RFC. See, e.g., Moscorelli v.

Colvin, No. 1:15CV1509, 2016 WL 4486851, at *3 (N.D. Ohio Aug. 26, 2016) (citing Thacker v.

Commissioner, 99 Fed. Appx. 661, 665 (6th Cir. 2004); Fleischer v. Astrue, 774 F. Supp. 2d 875,

881 (N.D. Ohio 2011)). SSR 96-8p provides that “[t]he RFC assessment must always consider and

address medical source opinions. If the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” Moscorelli, 2016 WL

4486851, at *3 (quoting SSR 96-8p, 1996 WL 374184, at *7); see also Stubbs v. Berryhill, No.

1:17CV2498, 2018 WL 5255140, at *14 (N.D. Ohio Oct. 22, 2018) (same).

        The court concludes that the ALJ’s RFC did include the limitations suggested by Dr.

Waggoner and Dr. Savitscus. The RFC limiting Plaintiff to tasks “not at a production rate pace”

encompasses and extends beyond the limitations suggested by Dr. Waggoner and Dr. Savitscus

that Plaintiff would need flexibility with time and production standards. Plaintiff does not offer

any argument explaining why the RFC, limiting Plaintiff to tasks “not at a production rate pace,”

does not adequately account for the State Agency opinions.

        Accordingly, Plaintiff’s assignment of error regarding the ALJ’s RFC assessment is


                                                 18
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 19 of 25. PageID #: 1769




overruled.

               2.      Dr. Kwon’s Opinion

       Plaintiff argues that the ALJ failed to provide legally sufficient reasons for rejecting the

limitations opined by Dr. Kwon, Plaintiff’s treating physician. (R. 15, PageID# 1722). Plaintiff

contends that the ALJ violated the treating physician rule with respect to the weight assigned to

the opinion from Dr. Kwon. (R. 15, PageID# 1722). The Commissioner argues that the evidence

supports the ALJ’s assessment of the doctor’s opinion. (R. 16, PageID# 1741).

       “Provided that they are based on sufficient medical data, ‘the medical opinions and

diagnoses of treating physicians are generally accorded substantial deference, and if the opinions

are uncontradicted, complete deference.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 240 (6th

Cir. 2002) (quoting Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985)). In other words, “[a]n

ALJ must give the opinion of a treating source controlling weight if [the ALJ] finds the opinion

‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’ and ‘not

inconsistent with the other substantial evidence in the case record.’” Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 544 (6th Cir. 2004).

       Unless a treating source’s opinion is given controlling weight, the ALJ is required to

consider the following factors in deciding the weight to give any medical opinion: the length of

the treatment relationship, the frequency of examination, the nature and extent of the treatment

relationship, the supportability of the opinion, the consistency of the opinion with the record as a

whole, and the specialization of the source. 20 C.F.R. § 404.1527(c); see generally Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir.

2011). While the ALJ is directed to consider such factors, the ALJ is not required to provide an




                                                19
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 20 of 25. PageID #: 1770




“exhaustive factor-by-factor analysis” in her decision. See Francis v. Commissioner, No. 09-6263,

2011 WL 915719, at *3 (6th Cir. March 16, 2011).

       If an ALJ does not give a treating source’s opinion controlling weight, then the ALJ must

give good reasons for doing so that are “sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.” See Wilson, 378 F.3d at 544 (quoting Social Security Ruling (“SSR”) 96-2p, 1996

WL 374188, at *5). Although an ALJ may not substitute his or her opinions for that of a physician,

“an ALJ does not improperly assume the role of a medical expert by assessing the medical and

non-medical evidence before rendering a residual functional capacity finding.” Poe v. Comm’r of

Soc. Sec., 342 Fed. App’x 149, 157 (6th Cir. 2009). If fully explained with appropriate citations to

the record, a good reason for discounting a treating physician’s opinion is a finding that it is

“unsupported by sufficient clinical findings and is inconsistent with the rest of the evidence.”

Conner v. Comm’r of Soc. Sec., 658 Fed. App’x 248, 253-254 (6th Cir. 2016) (citing Morr v.

Comm’r of Soc. Sec., 616 Fed. App’x 210, 211 (6th Cir. 2015)); see also Keeler v. Comm’r of Soc.

Sec., 511 Fed. App’x 472, 473 (6th Cir. 2013) (holding that an ALJ properly discounted the

subjective evidence contained in a treating physician’s opinion because it too heavily relied on the

patient’s complaints).

       When considering an opinion’s supportability, “[t]he more a medical source presents

relevant evidence to support an opinion, particularly medical signs and laboratory findings, the

more weight we will give that opinion. The better an explanation a source provides for an opinion,

the more weight we will give that opinion.” 20 C.F.R. § 404.1527(c)(3). Regarding consistency,

the regulations state “the more consistent a medical opinion is with the record as a whole, the more

weight we will give to that medical opinion.” 20 C.F.R. § 404.1527(c)(4).


                                                20
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 21 of 25. PageID #: 1771




       The ALJ’s underlying 2019 decision addressed Dr. Kwon’s medical source statement as

follows:

       At this juncture, it is prudent to discuss the medical source opinions of Dr. Kwon,
       as he expressed them at Exhibits 8F, 11F, and 21F. At Exhibit 8F, dated January 4,
       2016, he checked the boxes indicting the claimant was seriously limited but not
       precluded from various activities or domains. He concluded, however, that the
       claimant would miss 3-5 days of work per week and would be off task 50% of the
       workday. At Exhibit 11F, dated March 21, 2017, he checked a majority of boxes
       indicating the claimant would be unable to meet competitive standards and again
       that the claimant would be off task 50% of the time and miss 3-5 days per week of
       work. Finally, at Exhibit 21F, dated July 2, 2019, Dr. Kwon reaffirmed his opinions
       offered on March 21, 2017. He did not address the opinions he offered on January
       [4], 2016.

       I give the opinions of Dr. Kwon little weight. They are contradicted by the reports
       cited earlier indicating the claimant is stable on medications and that the claimant
       has no active psychosis (Ex. 20F pages 1 and 12). As late as April 2019, Dr. Kwon
       reported the claimant’s MSE results as:

       “Oriented x4
       Properly dressed and groomed
       Not agitated or in distress
       Normal gait and station
       Attention/Concentration-fairly sustained
       Clear, coherent, and goal directed
       Linear thought processes
       No hallucinations or delusions
       Memory-not impaired” (Ex. 20F page 9).

       There are no medical data or test results indicating the claimant would miss 3-5
       days per week or would be off task 50% of the time.

(Tr. 771).

       Here, the ALJ’s decision acknowledged that Dr. Kwon was a treating provider and

discussed the doctor’s lengthy history with Plaintiff. (Tr. 768). But the ALJ concluded that the

doctor’s treatment notes did not support a conclusion that “claimant would miss 3-5 days per week

or would be off task 50% of the time.” (Tr. 771). As an example, the ALJ cited to Dr. Kwon’s

January 22, 2019 treatment notes regarding a session with Plaintiff wherein Dr. Kwon noted that


                                               21
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 22 of 25. PageID #: 1772




“[w]ith the medications his mood remains stable and there are no active psychotic symptoms.” (Tr.

1619). Dr. Kwon further noted “with the current medications his psychotic symptoms have

diminished and his mood improved significantly and he is not experiencing any significant side

effect and they will be renewed.” (Tr. 1623). The ALJ also relied upon Dr. Kwon’s treatment notes

from July 24, 2018 and April 9, 2019, wherein he acknowledged that “with the medications

[Plaintiff’s] mood remains stable and there are no active psychotic symptoms.” (Tr. 768-69, citing

Tr. 1309, 1630). In other words, the ALJ found that Dr. Kwon’s opinion lacked supportability.

       In addition, the ALJ noted that the level of limitations was not consistent with the overall

record. (Tr. 770-771). The ALJ notes that the RFC, which did not include Dr. Kwon’s extreme

limitations of 3-5 days off per week and 50% of task time, was consistent with the State Agency

consultants’ opinions. (Tr. 771). Specifically, the ALJ points to Dr. Swain’s December 14, 2018

disability determination, noting that after reviewing the evidence of record 3, he adopted the RFC

from the ALJ’s 2017 decision. (Tr. 771, citing Tr. 846). Before rendering these conclusions, the

ALJ’s decision provided an extensive discussion of Plaintiff’s treatment with Dr. Kwon. In


3
  Plaintiff argues that “it is not clear at all that these examiners had access to all of the relevant
evidence, including any of the records from 2015 through 2017 or any in 2019; no mention is made
of critical aspects of the record, including any of Dr. Kwon’s opinions.” (R. 15, PageID# 1727).
Plaintiff contends that before denying this claim, the ALJ was required to have a “legitimate
medical basis for doing so” and therefore should have “arranged for consultative examination, re-
contacted Dr. Kwon for more specific assessment of the degree of limitations, sent the entire
(updated and complete) file back to the State Agency for review by a psychological consultant, or
obtained a review of the entire record and testimony from a medical expert.”(R. 15, PageID#
1728). Such an argument misplaces the burden of proof in disability claims. “Disability benefit
claims are assessed using an established five-step analysis. As an initial matter, we note that the
burden of proof lies with the claimant at steps one through four of the process, culminating with a
claimant's proof that she cannot perform her past relevant work. The burden of proof shifts to the
Commissioner only if the fifth step, proving that there is work available in the economy that the
claimant can perform, is reached.” Her v. Comm'r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999)
(citing Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Walters v. Comm. of Soc. Sec., 127 F.3d 525
(6th Cir. 1997).


                                                 22
   Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 23 of 25. PageID #: 1773




particular, the ALJ provided as follows:

       The record shows a psychiatric hospitalization, following threats of suicide, in July
       2015 (Ex. 3F page 6 and Ex. 7F). There have been no subsequent psychiatric
       hospitalizations. The claimant alleges he hears voices and that he is depressed. As
       noted, his treating psychiatrist is Dr. Kong Young Kwon. On July 24, 2018, Dr.
       Kwon reported the following:

       “A follow up visit for this 36-year-old male with schizoaffective disorder. He is
       compliant with his follow ups and medications. With the medications and
       supportive therapy his psychotic symptoms have diminished and his mood
       improved. During the session he was not agitated or in distress and interacted
       appropriately with good eye contact. Speech was clear and coherent and goal
       directed. He still endorses occasional auditory and visual hallucination and
       paranoid thoughts. But denied having suicidal or homicidal thought. He is not
       experiencing any significant side effect” (Ex. 16F page 47).

       On January 22, 2019, Dr. Kwan reported the following:

       “A follow up visit for this 36-year-old male with schizoaffective disorder. With the
       medications his mood remains stable and there are no active psychotic symptoms.
       During the session he was properly dressed and groomed, not agitated and angry,
       but somewhat brooding, speech was clear and coherent but raised and harsh, mood
       was described to be not as depressed, anxious or angry and affect was congruent,
       he still endorsed occasional auditory and visual hallucination and paranoid
       thoughts, but denied having suicidal or homicidal thought. He appears to be
       experiencing GI side effect from Depakote” (Ex. 20F page 1).

       On April 9, 2019, Dr. Kwon reported:

       “A follow up visit for this 37-year-old male with schizoaffective disorder. With the
       medications his mood remains stable and there are no active psychotic symptoms
       During the session he was properly dressed and groomed, not agitated and angry,
       but somewhat brooding, speech was clear and coherent but raised and harsh, mood
       was described to be not as depressed, anxious or angry and affect was congruent,
       he still endorsed occasional auditory and visual hallucination and paranoid
       thoughts, but denied having suicidal or homicidal thought” (Ex. 20F page 12).

       On April 9, 2019, Dr. Kwon reported the following results of the claimant’s mental
       status exam (MSE):

       “Oriented x4
       Properly dressed and groomed
       Not agitated or in distress
       Normal gait and station


                                                23
    Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 24 of 25. PageID #: 1774




       Attention/Concentration-fairly sustained
       Clear, coherent, and goal directed
       Linear thought processes
       No hallucinations or delusions
       Memory-not impaired” (Ex. 20F page 9).

       At the July 18, 2019 hearing, the claimant testified he now lives with his uncle. He
       testified he cleans, mows the lawn, does dishes, vacuums, takes out the trash and
       listens to music. At Exhibit 10E, his friend added that the claimant exercises and is
       able to take public transportation.

       Based upon the evidence and testimony, I find that in understanding, remembering
       or applying information, the claimant has a mild limitation. As Dr. Kwon noted,
       the claimant is linear, coherent, goal oriented, and has no memory impairment (Ex.
       20F). In interacting with others, the claimant has a moderate limitation. The
       claimant testified he avoids others due to his suspiciousness of them. With regard
       to concentrating, persisting or maintaining pace, the claimant has a moderate
       limitation. He is depressed and he testified he heard voices, which he claimed
       interfered with his activities. As for adapting or managing oneself, the claimant has
       experienced a moderate limitation. The claimant had the one psychiatric
       hospitalization in July 2015, but none since.

(Tr. 768-69).

       Having considered the parties’ arguments and governing law, the court finds that the ALJ’s

discussion satisfied the treating physician rule. See generally Crum v. Commissioner, No. 15-3244,

2016 WL 4578357, at *7 (6th Cir. Sept. 2, 2016) (suffices that ALJ listed inconsistent treatment

records elsewhere in the opinion); Hernandez v. Commissioner, No. 15-1875, 2016 WL 1055828,

at *4 (6th Cir. Mar. 17, 2016).

       Plaintiff’s assignment of error, therefore, is without merit.




                                                24
      Case: 1:19-cv-02399-DAR Doc #: 17 Filed: 03/29/21 25 of 25. PageID #: 1775




VI.      Conclusion

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.

         IT IS SO ORDERED.

                                            s/ David A. Ruiz
                                            David A. Ruiz
                                            United States Magistrate Judge

Date: March 29, 2021




                                              25
